IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,978-02




EX PARTE BOBBY JOE CRAIN, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96-06-8526 IN THE 155TH DISTRICT COURT

FROM WALLER COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and
sentenced to twenty years' imprisonment. 
	Applicant contends that after his parole was revoked in 2008, he was not given a "written
statement by the factfinders as to the evidence relied on and reasons for revoking parole." Morrissey
v. Brewer, 408 U.S. 471, 489 (1972). In a supplemental application, he contends that he was illegally
resentenced and denied counsel when resentenced. Applicant's first claim is denied. His second and
third claims are dismissed. Tex. Code Crim. Proc. art. 11.07, § 4. Accordingly, this application is
denied in part and dismissed in part.

Filed: October 7, 2009
Do not publish